Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD1 of
                                                                   Page
                                                                      13 PageID
                                                                         1 of 14 #: 1019

                                                                           United States Courts
                                                                         Southern District of Texas
                              IN THE UNITED STATES DISTRICT COURT                 FILED
                               FOR THE EASTERN DISTRICT OF TEXAS                April 04, 2019
                                                                                       
                                        SHERMAN DIVISION               David J. Bradley, Clerk of Court

    UNITED STATES OF AMERICA                        §    SEALED
                                                    §
    V.                                              §    No. 4:18CR131
                                                    §    Judge Crone
    PAUL ROOSEVELT BANKS III (1)                    §
    JOHN FELTON BOUTTE, JR. (2)                     §      4:19MJ582
    DAVID BENFORD DORSEY (3)                        §
    KEITH DEWAYNE DORSEY (4)                        §     UNSEALED Per Order
    KEVIN DEWAYNE HARRIS (5)                        §
    JESSE BANKS MOTTON, JR. (6)                     §               tat i Cy ywu)
                                                                    TV fcA   4 V T
    CHARLES JERMAINE RANDLE (7)                     §
    GEORGE SHERMAN BECKS (8)                        §                    U-6»
    MARQUETT CAINS DORSEY (9)                       §
    PATRICK RENOID SMITH (10)                       §             Uer , {j„S. iJisfricf i ou
                                                                       Texas Kaa i n
    BRANDON JAMAL PINSON (11)                       §
    TRACY ONEAL BLUNT, JR. (12)                     §
    CYRUS RAY MCQUARN (13)                          §
    DEANDRE MARKER ADAMS (14)                       §
    LESLIE JAMES ADAMS (15)                         §
    TYRONE CHRISTOPHER GOREE (16)                   §
    LORIE ANITA MONTGOMERY (17)                     §
    MAJEL D. MAPP (18)                              §
    LATRELL RAYSHOD PHILLIPS (19)                   §
    DARIUS MARQUISE CELESTINE (20)                  §
    ALLEN JOSEPH LANCELIN (21)                      §
    RONALD WAYNE KING (22)                          §
    OLIVER MAVERICK ARRINGTON (23)                  §
    MARSHALL LEE WARE, JR. (24)                     §
    JEROLD JERMAINE FREEMAN (25)                    §
    GILLETTE ANDREW TOLIVER, III (26)               §
    ANDREA LO RETTE STANLEY (27)                    §




   Third Superseding Indictment/Notice of Penalty
   Page 1
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD2 of
                                                                   Page
                                                                      13 PageID
                                                                         2 of 14 #: 1020




                                THIRD SUPERSEDING INDICTMENT
   THE UNITED STATES GRAND JURY CHARGES:
                                                    Count One

                                                           Violation: 18U.S.C. §§ 1951 and 2
                                                           (Conspiracy to Interfere with Interstate
                                                           Commerce by Robbery, Aiding and
                                                          Abetting)

                                             THE CONSPIRACY

           From on or about August 1, 2017, and continuing through on or about January 9,

   2019, in the Eastern District of Texas and elsewhere, Paul Roosevelt Banks III, John

   Felton Boutte, Jr., David Benford Dorsey, Keith Dewayne Dorsey, Kevin Dewayne

   Harris, Jesse Banks Motton, Jr., Charles Jermaine Randle, George Sherman Becks,


   Marquett Cains Dorsey, Patrick Renoid Smith, Brandon Jamal Pinson, Tracy Oneal

   Blunt, Jr., Cyrus Ray McQuarn, Deandre Marker Adams, Leslie James Adams,

   Tyrone Christopher Goree, Lorie Anita Mont omery, Majel D. Mapp, Latrell

   Rayshod Phillips, Darius Marquise Celestine, Allen Joseph Lancelin, Ronald Wayne

   King, Oliver Maverick Arrington, Marshall Lee Ware, Jr., Jerold Jermaine

   Freeman, Gillette Andrew Toliver, III, and Andrea Lo Rette Stanley, the defendants,

   did knowingly, intentionally and unlawfully combine, conspire, confederate, and agree

   together and with each other, and with others known and unknown to the Grand Jury, to

   commit a certain offense against the United States, to wit: interference with commerce by

   robbery, in violation of 18 U.S.C. §§1951 and 2.


   Third Superseding Indictment/Notice of Penalty
   Page 2
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD3 of
                                                                   Page
                                                                      13 PageID
                                                                         3 of 14 #: 1021



                                      OBJECT OF THE CONSPIRACY

            The object of the conspiracy was to unla fully take and obtain personal property,

   consisting of United States currency, from the persons and in the presence of employees,

   owners, and agents of businesses against their will by means of actual and threatened

   force, violence, and fear of immediate injury to their persons and property.

                                          MANNER AND MEANS

             1. It was part of the conspiracy that Paul Roosevelt Banks III, John Felton

   Boutte, Jr., David Benford Dorsey, Keith Dewayne Dorsey, Kevin Dewayne Harris,

   Jesse Banks Motton, Jr., Charles Jermaine Randle, George Sherman Becks,


   Marquett Cains Dorsey, Patrick Renoid Smith, Brandon Jamal Pinson, Tracy Oneal

   Blunt, Jr., Cyrus Ray McQuarn, Deandre Marker Adams, Leslie James Adams,


   Tyrone Christopher Goree, Lorie Anita Mont omery, Majel D. Mapp, Latrell

   Rayshod Phillips, Darius Marquise Celestine, Allen Joseph Lancelin, Ronald Wayne

   King, Oli er Maverick Arrington, Marshall Lee Ware, Jr., Jerold Jermaine

   Freeman, Gillette Andrew Toliver, III, and Andrea Lo Rette Stanley, the defendants,

   and other persons known and unknown to the Grand Jury, discussed and planned with

   each other, among other things, one or more of the following robberies (loss amounts are


   estimated or approximate):


                         Federal                                                   Loss
     #        Date                    Bank/Vendor       City            State                   Victim
                         District                                                 Amount
     1      7/22/2017      SDTX        Chase/NCR       Houston          Texas     $20,000        NCR
     2      8/25/2017      SDTX        Chase/NCR      Houston           Texas     $80,000        NCR


   Third Superseding Indictment/Notice of Penalty
   P ge 3
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD4 of
                                                                   Page
                                                                      13 PageID
                                                                         4 of 14 #: 1022




      3     9/7/2017       SDTX         Chase/NCR         Flouston       Texas       $0       NCR
      4    9/15/2017       SDTX         BO A/Garda        Houston        Texas    $79,920
      5    9/25/2017       SDTX          BOA/NCR          Houston        Texas    $77,380     BOA
                                                                                             Wells
      6    9/28/2017       SDTX      Wells Fargo/NCR      Houston        Texas       $0      Fargo
                                                                                             Wells
     7     9/30/2017       SDTX      Wells Fargo/NCR      Houston        Texas    $39,940    Fargo
     8     10/2/2017       SDTX          BOA/NCR          Houston        Texas    $39,900     BOA
     9     10/5/2017       SDTX         Chase/NCR         Houston        Texas    $60,000     NCR

     10    10/9/2017       SDTX     Chase/Burroughs       Houston        Texas       $0
     11    10/12/2017      SDTX        BOA/Diebold        Houston        Texas       $0      BOA
     12    10/13/2017      SDTX         BOA/NCR           Houston        Texas    $29,500    NCR
                                                                                             Wells
     13   10/17/2017      WDTX      Wells Fargo/NCR        Austin        Texas    $96,807    Fargo
     14   10/19/2017      SDTX        BBVA/Diebold      Lake Jackson     Texas    $62,320    BBVA
     15   10/23/2017      SDTX          BOA/NCR           Houston        Texas    $40,000
                                     Bank of America
     16   10/24/2017       SDTX          (Arrest)         Houston        Texas    $109,220   BOA
     17   11/10/2017       SDTX      Chase/Hyosung       Sugarland       Texas    $10,072
     18   11/10/2017       NDTX       BOA/Diebold          Dallas        Texas    $99,440    BOA
                                          Wells                                              Wells
     19   11/16/2017      WDTX        Fargo/Diebold        Selma         Texas    $188,870   Fargo
                                                                                             Wells
     20    12/1/2017      NDTX      Wells Fargo/NCR       Garland        Texas    $47,950    Fargo
     21    12/7/2017       DTX          BOA/NCR           Garland        Texas    $159,730   BOA
     22   12/9/2017       WDTX          BOA/NCR         San Antonio      Texas    $41,940    BOA
     23   12/19/2017      WDTX         Chase/NCR        San Antonio      Texas    $95,140    NCR
     24   12/20/2017      WDTX           Attempt          Austin         Texas    Attempt    None
                                                                                             Wells
    25    12/29/2017      WDTX      Wells Fargo/NCR    Harker Heights   Texas     $141,780   Fargo
    26     1/3/2018       WDTX        Chase (Arrest)      Austin        Texas      Arrest    None
    27     1/3/2018       WDTX        BOA/Diebold       San Antonio     Texas     $109,000   BOA
    28     1/18/2018      EDTX         BOA/NCR             Allen        Texas     $53,020    BOA
                                                                                             Wells
    29     1/23/2018       SDTX     Wells Fargo/NCR      Houston        Texas       $0       Fargo
                                                                                             Wells
    30     1/29/2018       EDTX     Wells Fargo/NCR      McKinney       Texas     $67,150    Fargo
                                                                                             Wells
    31     1/30/2018      NDGA      Wells Fargo/NCR       Decatur       Georgia   $103,640   Fargo
    32     2/6/2018       SDTX         Chase/NCR          Laredo        Texas     $88,220    NCR



   Third Superseding Indictment/Notice of Penalty
   Page 4
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD5 of
                                                                   Page
                                                                      13 PageID
                                                                         5 of 14 #: 1023




                                                                                 North                    Wells
     33     3/8/2018      WDNC       Wells Fargo/NCR         Mooresville        Carolina     $213,930     Fargo
                                                                                                         Wells
     34    3/29/2018      NDGA         Wells Fargo            Conyers           Georgia      $120,076    Fargo
     35    5/2/2018       WDMO       US Bank/Diebold        Blue Springs        Missouri     $105,170    Diebold
     36    5/8/2018       NDGA        BOA/Diebold             Atlanta           Georgia       $88,000     BOA
                                                                                                         Wells
     37     5/9/2018      WDTN       Wells Fargo/NCR          Memphis              TN        $109,020     Fargo
                                         Regions                                                         Regions
     38     6/1/2018      WDAR         Bank/NCR               Nashville         Arkansas     $63,480      Bank
     39    6/7/2018       WDTX         BOA/NCR              San Antonio          Texas       $72,420      BOA
     40    7/19/2018      CDMO        BOA/Diebold             St. Louis         Missouri     $68,560      BOA
     41    7/31/2018      SDTX       Amegy/Diebold            Houston            Texas       $17,260     Diebold
     42    8/2/2018        EDTX        BOA/NCR                 Plano             Texas      $120,427      BOA
     43    8/9/2018        NDIL        Chase/NCR              Norridge           Illinois   $100,780      NCR
                                                                                                         Capital
     44    8/14/2018       EDTX      Capital One/NCR         Texarkana           Texas       $70,855      One
     45    9/13/2018       NDTX         BB&T/NCR               Dallas            Texas       $34,903     BB&T
     46    10/8/2018       MDFL        Chase/NCR              Orlando           Florida      $33,620     NCR
                                         Reliance
                                        Bank/NCR
    47    10/26/2018      CDMO      (Attempt/Arrest)          St. Louis         Missouri     $17,130     None
                                                       Estimated/Approximate
                                                                        Total               $2,779,430



           At all times during the course and scope of the conspiracy, the above-mentioned

   businesses conducted business in interstate commerce, and the conspiracy would have,


   and did, in any way or degree, obstruct, delay, and affect, and attempt to obstruct, delay,

   and affect, commerce as contemplated by 18 U.S.C. §1951.

           2. It was further part of the conspiracy that the defendants and others known

   and unknown to the Grand Jury formulated a plan and agreement, which, among other

   things, included:

                    a. the acquisition of United States currency;



   Third Superseding Indictment/Notice of Penalty
   Page 5
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD6 of
                                                                   Page
                                                                      13 PageID
                                                                         6 of 14 #: 1024




                    b. the acquisition of property for use in committing robbery;

                    c. the timing and means of transportation to commit robbery;

                    d. the roles of participation during the preparation for and commission of

                         robbery;

                    e. plans to avoid detection and apprehension by law enforcement.



                                OVERT ACTS OF THE CONSPIRACY
            To effect the object of the conspiracy, Paul Roosevelt Banks III, John Felton

   Boutte, Jr., Da id Benford Dorsey, Keith Dewayne Dorsey, Kevin Dewayne Harris,

   Jesse Banks Motton, Jr., Charles Jermaine Randle, George Sherman Becks,


   Marquett Cains Dorsey, Patrick Renoid Smith, Brandon Jamal Pinson, Tracy Oneal

   Blunt, Jr., Cyrus Ray McQuarn, Deandre Marker Adams, Leslie James Adams,

   Tyrone Christopher Goree, Lorie Anita Montgomery, Majel D. Mapp, Latrell

   Rayshod Phillips, Darius Marquise Celestine, Allen Joseph Lancelin, Ronald Wayne

   King, Oli er Maverick Arrington, Marshall Lee Ware, Jr., Jerold Jermaine

   Freeman, Gillette Andrew Toliver, III, and Andrea Lo Rette Stanley, the defendants,

   and other persons known and unknown to the Grand Jury, committed overt acts within

   the Eastern District of Texas, and elsewhere, including, but not limited to, the following:

            1. On or about January 18, 2018, in Allen, Texas, Eastern District of Texas,


   Paul Roosevelt Banks III, Tracy Oneal Blunt, Jr., John Felton Boutte, Jr., David

   Benford Dorsey, Jesse Banks Motton, Charles Jermaine Randle, and other persons


   known and unknown to the Grand Jury, aided and abetted by each other took personal


   Third Superseding Indictment/Notice of Penalty
   Page 6
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD7 of
                                                                   Page
                                                                      13 PageID
                                                                         7 of 14 #: 1025




   property consisting of United States currency from the person and in the presence of an

   employee and agent of National Cash Register (NCR), against his will, by means of

   actual or threatened force, violence, and fear of injury to his person.



            2. On or about January 29, 2018, in McKinney, Texas, Eastern District of

   Texas, Paul Roosevelt Banks III, Tracy Oneal Blunt, Jr., John Felton Boutte, Jr.,


   David Benford Dorsey, Jesse Banks Motton, Jr., Charles Jermaine Randle and other

   persons known and unknown to the Grand Jury, aided and abetted by each other took

   personal property consisting of United States currency from the person and in the

   presence of an employee and agent of National Cash Register (NCR), against his will, by

   means of actual or threatened force, violence, and fear of injury to his person.


           3. On or about February 6, 2018, in Laredo, Texas, Southern District of

   Texas, Paul Roose elt Banks III, John Felton Boutte, Jr., Da id Benford Dorsey,

   Kevin Dewayne Harris, Jesse Banks Motton, Jr., Charles Jermaine Randle and other


   persons known and unknown to the Grand Jury, aided and abetted by each other took

   personal property consisting of United States currency from the person and in the

   presence of an employee and agent of National Cash Register (NCR), against his will, by

   means of actual or threatened force, violence, and fear of injury to his person.

           4. On or about August 2, 2018, in Plano, Texas, Eastern District of Texas,

   Paul Roosevelt Banks III, George Sherman Becks, Tracy Oneal Blunt, Jr., John

   Felton Boutte, Jr., David Benford Dorsey, Keith Dewayne Dorsey and other persons

   known and unknown to the Grand Jury, aided and abetted each other took personal


   Third Superseding Indictment/Notice of Penalt
   Page 7
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD8 of
                                                                   Page
                                                                      13 PageID
                                                                         8 of 14 #: 1026




    property consisting of United States currency from the person and in the presence of an

    employee and agent of National Cash Register (NCR), against his will, by means of

    actual or threatened force, violence, and fear of injury to his person.


            5. On or about August 14, 2018, in Texarkana, Texas, Eastern District of

   Texas, Keith Dewayne Dorsey, George Sherman Becks, Marquett Cains Dorsey and

   other persons known and unknown to the Grand Jury, aided and abetted by each other

   took personal property consisting of United States currency from the person and in the

   presence of an employee and agent of National Cash Register (NCR), against his will, by

   means of actual or threatened force, violence, and fear of injury to his person.

            All in violation of 18U.S.C. §§1951 and 2.

                                              Count Two

                                                          Violation: 18U.S.C. §§ 1951(a) and 2
                                                    i (Interference with Interstate Commerce
                                                          by Robbery and Aiding and Abetting)

            On or about January 18, 2018, in Allen, Texas, Eastern District of Texas, Paul

   Roose elt Banks III, Tracy Oneal Blunt, Jr., John Felton Boutte, Jr., Da id Benford

   Dorsey, Jesse Banks Motton, and Charles Jermaine Randle, the defendants, aided and

   abetted by each other, did unlawfully obstruct, delay, and affect, and attempt to obstruct,

   delay and affect, commerce, as that term is defined in 18 U.S.C. § 1951, in that the

   defendants, aiding and abetting each other, did unlawfully take, obtain, and attempt to

   take and obtain personal property consisting of United States currency from the person




   Third Superseding Indictment/Notice of Penalty
   Page 8
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD9 of
                                                                   Page
                                                                      13 PageID
                                                                         9 of 14 #: 1027




   and in the presence of an employee and agent of National Cash Register (NCR), against

   his will, by means of actual or threatened force, violence, and fear of injury to his person.


            In violation of 18 U.S.C. §§ 1951(a) and 2.

                                              Count Three

                                                            Violation: 18 U.S.C. §§ 1951(a) and 2
                                                            (Interference with Interstate Commerce
                                                           by Robbery and Aiding and Abetting)

            On or about January 29, 2018, in McKinney, Texas, Eastern District of Texas,

   Paul Roosevelt Banks III, Tracy Oneal Blunt, Jr., John Felton Boutte, Jr., David

   Benford Dorsey, Jesse Banks Motton, Jr., and Charles Jermaine Randle, the


   defendants, aided and abetted by each other, did unlawfully obstruct, delay, and affect,

   and attempt to obstruct, delay, and affect commerce, as that term is defined in 18 U.S.C.


   § 1951, in that the defendants, aiding and abetting each other, did unlawfully take, obtain,

   and attempt to take and obtain personal property consisting of United States currency

   from the person and in the presence of an employee and agent of National Cash Register

   (NCR), against his will, by means of actual or threatened force, violence, and fear of

   injury to his person.


           In violation of 18 U.S.C. §§ 1951(a) and 2.




                                              Count Four

                                                           Violation: 18 U.S.C. §§ 1951(a) and 2
                                                           (Interference with Interstate Commerce
                                                           by Robbery and Aiding and Abetting)

   Third Superseding Indictment/Notice of Penalty
   Page 9
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD10Page
                                                                    of 1310
                                                                          PageID
                                                                            of 14 #: 1028




             On or about August 2, 2018, in Plano, Texas, Eastern District of Texas, Paul

    Roosevelt Banks III, George Sherman Becks, Tracy Oneal Blunt, Jr., John Felton

    Boutte, Jr., David Benford Dorsey, and Keith Dewayne Dorsey, the defendants, aided

    and abetted by each other, did unlawfully obstruct, delay, and affect, and attempt to

    obstruct, delay, and affect commerce, as that term is defined in 18 U.S.C. § 1951, in that

    the defendants, aiding and abetting each other, did unlawfully take, obtain, and attempt to

    take and obtain personal property consisting of United States currency from the person

    and in the presence of an employee and agent of National Cash Register (NCR), against

    his will, by means of actual or threatened force, violence, and fear of injury to his person.


            In violation of 18 U.S.C. §§ 1951(a) and 2.

                                                     Count Five

                                                            Violation: 18 U.S.C. §§ 1951(a) and 2
                                                            (Interference with Interstate Commerce
                                                            by Robbery and Aiding and Abetting)

            On or about August 14, 2018, in Texarkana, Texas, Eastern District of Texas,

    Keith Dewayne Dorsey, Geor e Sherman Becks, and Marquett Cains Dorsey, the

    defendants, aided and abetted by each other, did unlawfully obstruct, delay, and affect,

    and attempt to obstruct, delay, and affect commerce, as that term is defined in 18 U.S.C.

    § 1951, in that the defendants, aiding and abetting each other, did unlawfully take, obtain,

    and attempt to take and obtain personal property consisting of United States currency

    from the person and in the presence of an employee and agent of National Cash Register



    Third Superseding Indictment/Notice of Penalty
    Page 10
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD11Page
                                                                    of 1311
                                                                          PageID
                                                                            of 14 #: 1029



    (NCR), against his will, by means of actual or threatened force, violence, and fear of

    injury to his person.

            In violation of 18 U.S.C. §§ 1951(a) and 2.

               NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
            As a result of committing the offense charged in this Third Superseding

    Indictment, the defendants shall forfeit to the United States, pursuant to 18 U.S.C.

    § 981(a)(1)(C) and 28 U.S.C. § 2461, all property used to commit or facilitate the

    offenses, proceeds from the offenses, and property derived from proceeds obtained

    directly or indirectly from the offenses, including but not limited to the following:

            All such proceeds and/or instrumentalities are subject to forfeiture by the

    government.




    JOSEPfTD. BROWN
    U fED STATES fTTORNE




    Assistant United States At orney
                                                    /




   Third Superseding Indictment/Notice of Penalty
   Page 11
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD12Page
                                                                    of 1312
                                                                          PageID
                                                                            of 14 #: 1030




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     UNITED STATES OF AMERICA                        §    SEALED
                                                     §
     V.                                              §    No. 4:18CR131
                                                     §    Judge Crone
     PAUL ROOSEVELT BANKS III (1)                    §
     JOHN FELTON BOUTTE, JR. (2)                     §
     DAVID BENFORD DORSEY (3)                        §
     KEITH DEWAYNE DORSEY (4)                        §    p;

     KEVIN DEWAYNE HARRIS (5)                        §
     JESSE BANKS MOTTON, JR. (6)                     §
     CHARLES JERMAINE RANDLE (7)                     §
     GEORGE SHERMAN BECKS (8)                        §
     MARQUETT CAINS DORSEY (9)                       §         a, a ns «
     PATRICK RENOID SMITH (10)                       §             Texas !

     BRANDON JAMAL PINSON (11)                       §
     TRACY ONEAL BLUNT, JR. (12)                     §
     CYRUS RAY MCQUARN (13)                          §
     DEANDRE MARKER ADAMS (14)                       §
     LESLIE JAMES ADAMS (15)                         §
     TYRONE CHRISTOPHER GOREE (16)                   §
     LORIE ANITA MONTGOMERY (17)                     §
     MAJEL D. MAPP (18)                              §
     LATRELL RAYSHOD PHILLIPS (19)                   §
     DARIUS MARQUISE CELESTINE (20)                  §
     ALLEN JOSEPH LANCELIN (21)                      §
     RONALD WAYNE KING (22)                          §
     OLIVER MAVERICK ARRINGTON (23)                  §
     MARSHALL LEE WARE, JR. (24)                     §
     JEROLD JERMAINE FREEMAN (25)                    §
     GILLETTE ANDREW TOLIVER, III (26)               §
     ANDREA LO RETTE STANLEY (27)                    §



    Third Superseding Indictment/Notice of Penalty
    Page 12
Case 4:18-cr-00131-MAC-CAN
        Case 4:19-mj-00582 Document
                            Document1 287
                                       FiledFiled
                                             on 04/04/19
                                                  02/06/19in Page
                                                             TXSD13Page
                                                                    of 1313
                                                                          PageID
                                                                            of 14 #: 1031



                                           NOTICE OF PENALTY

                                             Counts One thru Five

    Violation: 18 U.S.C. §§1951 and 2

    Penalty: Imprisonment for a term of not more than twenty years; a fine not to exceed
                    $250,000.00; or twice the gross pecuniary gain to the defendant or twice the
                    gross pecuniary loss to the victim, whichever is greatest; and supervised
                    release of not more than three years.

    Special Assessment: $100.00




   Third Superseding Indictment/Notice of Penalty
   Page 13
Case 4:19-mj-00582 Document 1 Filed on 04/04/19 in TXSD Page 14 of 14




                                    4:19MJ582
